DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2. This office action is a response to an application filed 03/18/2014 wherein claims 1 – 20 are pending and ready for examination.  

                                                EXAMINER’S AMENDMENT
3.  An examiner’s amendment may be used to correct informalities in the body of the written portions of the specification as well as all errors and omissions in the claims. 

Authorization for this examiner's amendment was given in an interview with Marc Schuler on 07/18/2022.

Please amend the specification at location [0088] as follows:
(Currently Amended) Per numeral 631, a non- linear substitution is then performed to replace segments of sequence 629 with new 15-bit segments, using wrapping (previously described) and an LUT (previously described) as appropriate to the particular design. The sequence following this first non-linear substitution step is seen to be "00111; 00101) 11100; 01011) 11011; 11111) 10101; 01001) 01011; 00011) 000" (631).


Allowable Subject Matter
4.    Claims 2 -23 are allowed as amended.

Examiner Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance: This application is a continuation of US Patent 10931658 Encryption and Decryption Techniques using Shuffle Function in bPRP (binary-pseudo-random-permutation).  The Examiner finds novel the embodiment whereby using one or multiple, different transposition vectors dependent on keys and applied to non-linear substitution look up table (LUT).  The closest prior art being "Pepin " (US 20150222423 A1), “Adikari” (US 20150178146 A1), “Li” (US 20120288085 A1), and newly cited non-patent literature Yahya "An AES-Based Encryption Algorithm with Shuffling." Security and Management. 2009. Pepin discloses a method of protecting an electronic device (SCARD), when the electronic device implements a cryptographic algorithm (AES), against side channel attacks. The cryptographic algorithm (AES) operating on an array of states which forms the subject of a secure processing. The description relates also to an electronic device (SCARD), a computer program and a storage medium for the implementation of such a method.  Adikari discloses a method for ciphering data. Data is provided for ciphering thereof. The data is ciphered in a plurality of steps. For each step, an encoding for error detection of the data for being processed within the step is determined. An output error detection encoding for the step is determined. The data for being processed within the round is processed to provide output error detection encoding which is then verified against the determined output error detection encoding. Li discloses a method that involves processing a shifted data word during an operational cycle in an advanced encryption standard unit of a processor using a substitution box transformation. A result from the substitution box transformation is processed using a mixed column transformation during another cycle in the advanced encryption standard unit of the processor and a result of the mixed column transformation is added to a round key to provide round of an encoded digital word compliant with an advanced encryption standard.  Newly searched art non-patent literature Yahya discloses a new encryption algorithm as a modification of the Advanced Encryption Standard (AES) that increases its security. The modification adds a step to each iteration of the AES to rearrange the bytes of the encrypted data. The rearrangement is based on the key and it is partially dependent on the input data. This modified algorithm was implemented and tested with different types of data consisting of text files and images.

6. What is missing from the prior art of record is a computer-readable storage media, a method, and a system that bits (as permuted and flipped as appropriate) are then subjected to a pseudo-random non-linear substitution lookup table (LUT) implementing one or multiple, different transposition vectors dependent on keys.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 2 and13. Therefore claims 2 and 13 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 2 and 13 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
07/26/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491